10/4/2019                                   Bitcoin Price
                              Case 1:19-cv-09236          Manipulated by1-36
                                                       Document          Tether? Justice
                                                                                  Filed  Department
                                                                                           10/06/19 Probing Page
                                                                                                            - Bloomberg
                                                                                                                    1 of 4




     Markets

     Bitcoin-Rigging Criminal Probe Focused on Tie
     to Tether
     By Matt Robinson and Tom Schoenberg
     November 20, 2018, 4:00 AM EST
     Updated on November 20, 2018, 9:10 AM EST

         DOJ investigating whether Tether was used to prop up Bitcoin
         U.S. case part of broader review of possible coin manipulation


     As Bitcoin plunges, the U.S. Justice Department is investigating whether last year’s epic rally was
     fueled in part by manipulation, with traders driving it up with Tether -- a popular but
     controversial digital token.


     While federal prosecutors opened a broad criminal probe into cryptocurrencies months ago,
     they’ve recently homed in on suspicions that a tangled web involving Bitcoin, Tether and crypto
     exchange Bitﬁnex might have been used to illegally move prices, said three people familiar with
     the matter.




https://www.bloomberg.com/news/articles/2018-11-20/bitcoin-rigging-criminal-probe-is-said-to-focus-on-tie-to-tether          1/4
10/4/2019                                   Bitcoin Price
                              Case 1:19-cv-09236          Manipulated by1-36
                                                       Document          Tether? Justice
                                                                                  Filed  Department
                                                                                           10/06/19 Probing Page
                                                                                                            - Bloomberg
                                                                                                                    2 of 4




     Bitﬁnex has the same management team as Tether Ltd., a Hong Kong-based company that
     created the namesake cryptocurrency. When new coins come to market, they’re mostly released
     on Bitﬁnex.


     Some traders -- as well as academics -- have alleged that these Tethers are used to buy Bitcoin at
     crucial moments when the value of the more ubiquitous digital token dips. JL van der Velde, the
     chief executive oﬃcer of Tether Ltd. and Bitﬁnex, has previously rejected such claims.


     Bitﬁnex’s general counsel, as well as outside lawyers for the exchange and Tether Ltd., didn’t
     respond to phone calls and emails seeking comment.


     The Justice Department’s probe adds to an existing inquiry into possible misconduct. Both
     Tether Ltd. and Bitﬁnex received subpoenas last year from the U.S. Commodity Futures Trading
     Commission, Bloomberg reported in January. The Justice Department and CFTC are coordinating
     their examinations, the people said.


     It couldn’t be determined whether government oﬃcials are solely investigating activity that
     occurred on Bitﬁnex or if exchange executives are suspected of illegal behavior. Neither the
     Justice Department nor the CFTC has accused anyone of wrongdoing, and authorities may
     ultimately conclude that nothing illicit occurred.


     Spokeswomen for the Justice Department and CFTC declined to comment.


     Cryptocurrencies captured investors’ attention in 2017 with Bitcoin surging to a record high of
     about $20,000 last December. But it’s been a diﬀerent story this year as many on Wall Street
https://www.bloomberg.com/news/articles/2018-11-20/bitcoin-rigging-criminal-probe-is-said-to-focus-on-tie-to-tether          2/4
10/4/2019                        Bitcoin Price
                   Case 1:19-cv-09236          Manipulated by1-36
                                            Document          Tether? Justice
                                                                       Filed  Department
                                                                                10/06/19 Probing Page
                                                                                                 - Bloomberg
                                                                                                         3 of 4
     have concluded the market was a fad. Another factor in Bitcoin falling below $4,225 Tuesday:
     Scrutiny by government oﬃcials, who’ve repeatedly warned that the mostly unregulated
     industry is likely rife with fraud.


     A focus of the Justice Department’s investigation is whether the dramatic rise of digital tokens in
     recent years was purely driven by actual demand, or was partially fanned on by market tricks.
     Along with the CFTC, prosecutors have been looking into a number of trading strategies,
     including spooﬁng -- the illegal practice of ﬂooding the market with fake orders to trick other
     traders into buying or selling, Bloomberg reported in May.


     While not as well known as Bitcoin, Tether is widely used by traders to bet on price moves for
     other cryptocurrencies. That’s because the token is more stable than other digital coins but
     remains outside the traditional banking system, making it relatively easy to transfer between
     diﬀerent crypto exchanges.


     Tether’s stability, and it’s name, comes from the fact that its value is supposed to be tethered to
     the U.S. dollar. Tether Ltd. even says that for each digital coin issued, it has $1 in the bank. Some
     investors have questioned that claim. One reason the CFTC subpoenaed the company was to
     seek proof that tokens are backed by a reserve of U.S. dollars, Bloomberg reported in June.


     Among the issues the Justice Department is examining is how Tether Ltd. creates new coins and
     why they enter the market predominantly through Bitﬁnex, the people said.


     Read More: Texas Finance Professor Sifts Data for Signs of Rigged Markets


     The probe follows allegations made in a June paper by University of Texas Professor John Griﬃn
     and co-author Amin Shams. Griﬃn and Shams wrote that trading in Tether shows a pattern of
     underpinning, and manipulating, Bitcoin.


     They claimed that Tether was used to buy Bitcoin at pivotal periods, and that about half of
     Bitcoin’s 1,400 percent gain last year was attributable to such transactions. Griﬃn briefed the
     CFTC on his ﬁndings earlier this year, according to two people with direct knowledge of the
     matter.


     Griﬃn declined to comment on whether he’s been contacted by government oﬃcials.


     After Griﬃn and Shams published their paper, van der Velde, the Tether Ltd. and Bitﬁnex CEO,
     disputed its ﬁndings. He said in a statement that “Tether issuances cannot be used to prop up the

https://www.bloomberg.com/news/articles/2018-11-20/bitcoin-rigging-criminal-probe-is-said-to-focus-on-tie-to-tether   3/4
10/4/2019                            Bitcoin Price
                      Case 1:19-cv-09236           Manipulated by1-36
                                                Document          Tether? Justice
                                                                           Filed  Department
                                                                                    10/06/19 Probing Page
                                                                                                     - Bloomberg
                                                                                                             4 of 4
     price of Bitcoin or any other coin/token on Bitﬁnex.”


     — With assistance by Benjamin Bain, and Matthew Leising


     (Updates Bitcoin price in ninth paragraph.)


     In this article
        INDU
        DJIA
        26,573.72         USD       +372.68 +1.42%

        SPX
        S&P 500
        2,952.01       USD        +41.38 +1.42%


        CCMP
        NASDAQ
        7,982.47       USD        +110.21 +1.40%


        UKX
        FTSE 100
        7,155.38      GBP         +77.74 +1.10%


        NK1
        NIKKEI 225 Future
        21,520.00         JPY       +200.00 +0.94%


        EURUSD
        EUR USD
        1.0979      USD         +0.0014 +0.1277%


        CL1
        WTI Crude
        52.81     USD/bbl.        +0.36 +0.69%


        GC1
        Gold
        1,512.90      USD/t oz.       -0.90 -0.06%


        USGG10YR
        US 10-Year Bond
        1.53 USD     -0.01 -0.33%




                                                      Terms of Service Trademarks Privacy Policy
                                                       ©2019 Bloomberg L.P. All Rights Reserved
                                             Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2018-11-20/bitcoin-rigging-criminal-probe-is-said-to-focus-on-tie-to-tether   4/4
